Appeal from an order of the Family Court of Chenango County, entered May 7, 1979, which adjudged respondent the father of petitioner’s child. Petitioner gave birth to a male child on April 28, 1977. Expert medical proof was not required to support her position in this filiation proceeding because the duration of her pregnancy fell within the normal range (Matter of Morris v Terry K., 60 AD2d 728, mod 70 AD2d 1031). Clear and convincing evidence established the infant’s paternity to the point of entire satisfaction. Petitioner testified she had intercourse only with respondent during the summer of 1976 and her version of events was confirmed, to a degree, by other witnesses. There was no direct contradiction of her account and we will not disturb the trial court’s finding, for it was largely based on an assessment of her credibility (cf. Matter of Gail O. v Van Randolph P., 60 AD2d 944; Matter of Jay v Andrew "Y”, 48 AD2d 716). Order affirmed, without costs. Greenblott, J. P., Sweeney, Kane, Staley, Jr., and Casey, JJ., concur.